 

Exhibit 10.4

 



NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of July 20, 2020, by Laxminarayan Bhat, Ph.D (the
“Subject Party”) in favor of and for the benefit of Tenzing Acquisition Corp., a
British Virgin Islands corporation (together with its successors, including
after the Conversion (as defined below), the “Purchaser”), Reviva
Pharmaceuticals, Inc., a Delaware company (the “Company”), and each of the
Purchaser’s and/or the Company’s respective present and future Affiliates,
successors and direct and indirect Subsidiaries (collectively with the Purchaser
and the Company, the “Covered Parties”). Any capitalized term used but not
defined in this Agreement will have the meaning ascribed to such term in the
Merger Agreement.

 

WHEREAS, on or about the date hereof, (i) the Purchaser, (ii) Tenzing Merger
Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of the
Purchaser (“Merger Sub”), (iii) Tenzing LLC, in the capacity as the Purchaser
Representative under the Merger Agreement (including any successor Purchaser
Representative appointed in accordance therewith, the “Purchaser
Representative”), (iv) Laxminarayan Bhat, Ph.D, in the capacity as the Seller
Representative under the Merger Agreement, and (v) the Company entered into that
certain Agreement and Plan of Merger (as amended from time to time in accordance
with the terms thereof, the “Merger Agreement”), pursuant to which, among other
matters, upon the consummation of the transactions contemplated thereby (the
“Closing”), (x) the Purchaser will continue out of the British Virgin Islands
and into the State of Delaware so as to re-domicile as and become a Delaware
corporation (the “Conversion”), and (y) Merger Sub will merge with and into the
Company, with the Company continuing as the surviving entity (the “Merger”), and
as a result of which, all of the issued and outstanding capital stock of the
Company immediately prior to the consummation of the Merger shall no longer be
outstanding and shall automatically be cancelled and shall cease to exist, in
exchange for the right to receive shares of common stock of the Purchaser after
the Conversion, and with outstanding in-the-money options and warrants of the
Company being assumed by the Purchaser, in each case, subject to the terms and
conditions of the Merger Agreement and in accordance with the applicable
provisions of the of the Delaware General Corporation Law;

 

WHEREAS, the Company, directly and indirectly through its Subsidiaries, engages
in the business of developing and providing chemical genomics driven platform
therapies focusing on central nervous systems (specifically limited to
schizophrenia, bipolar disorder, depression, attention deficit hyperactivity
disorder (ADHD), Alzheimer’s, and Parkinson’s diseases), and inflammatory and
cardiometabolic diseases (specifically limited to pulmonary arterial
hypertension, idiopathic pulmonary fibrosis and obesity) (together, the
“Business”);

 

WHEREAS, in connection with, and as a condition to the execution and delivery of
the Merger Agreement and the consummation of the Conversion, the Merger and the
other transactions contemplated by the Merger Agreement (collectively, the
“Transactions”), and to enable the Purchaser to secure more fully the benefits
of the Transactions, including the protection and maintenance of the goodwill
and confidential information of the Company and its Subsidiaries, the Purchaser
has required that the Subject Party enter into this Agreement;

 

WHEREAS, the Subject Party is entering into this Agreement in order to induce
the Purchaser to enter into the Merger Agreement and consummate the
Transactions, pursuant to which the Subject Party will directly or indirectly
receive a material benefit; and

 







 

WHEREAS, the Subject Party, as a former and/or current shareholder, director,
officer or employee of the Company or its Subsidiaries, has contributed to the
value of the Company and its Subsidiaries and has obtained extensive and
valuable knowledge and confidential information concerning the business of the
Company and its Subsidiaries.

 

NOW, THEREFORE, in order to induce the Purchaser to enter into the Merger
Agreement and consummate the Transactions, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Subject Party hereby agrees as follows:

 

1.                   Restriction on Competition.

 

(a)                Restriction. The Subject Party hereby agrees that during the
period from the Closing until the three (3) year anniversary of the Closing Date
(the “Restricted Period”) the Subject Party will not, and will cause his or her
Affiliates not to, without the prior written consent of the Purchaser (which may
be withheld in its sole discretion), anywhere in North America, Europe or India
or in any other markets in which the Covered Parties are engaged, or are
actively contemplating to become engaged, in the Business as of the Closing Date
or during the Restricted Period (the “Territory”), directly or indirectly engage
in the Business (other than through a Covered Party) or own, manage, finance or
control, or participate in the ownership, management, financing or control of,
or become engaged or serve as an officer, director, member, partner, employee,
agent, consultant, advisor or representative of, a business or entity (other
than a Covered Party) that engages in the Business (a “Competitor”).
Notwithstanding the foregoing, the Subject Party and his or her Affiliates may
own passive investments of no more than two percent (2%) of any class of
outstanding equity interests in a Competitor that is publicly traded, so long as
the Subject Party and his or her Affiliates and immediate family members are not
involved in the management or control of such Competitor (“Permitted
Ownership”).

 

(b)                Acknowledgment. The Subject Party acknowledges and agrees,
based upon the advice of legal counsel and/or the Subject Party’s own education,
experience and training, that (i) the Subject Party possesses knowledge of
confidential information of the Company and its Subsidiaries and the Business,
(ii) the Subject Party’s execution of this Agreement is a material inducement to
the Purchaser and the Company to consummate the Transactions and to realize the
goodwill of the Company and its Subsidiaries, for which the Subject Party and/or
his or her Affiliates will receive a substantial direct or indirect financial
benefit, and that the Purchaser and the Company would not have entered into the
Merger Agreement or consummated the Transactions but for the Subject Party’s
agreements set forth in this Agreement; (iii) it would impair the goodwill of
the Company and its Subsidiaries and reduce the value of the assets of the
Company and its Subsidiaries and cause serious and irreparable injury if the
Subject Party were to use his or her ability and knowledge by engaging in the
Business in competition with a Covered Party, and/or to otherwise breach the
obligations contained herein and that the Covered Parties would not have an
adequate remedy at law because of the unique nature of the Business, (iv) the
Subject Party and his or her Affiliates have no intention of engaging in the
Business (other than through the Covered Parties) during the Restricted Period
other than through Permitted Ownership, (v) the relevant public policy aspects
of restrictive covenants, covenants not to compete and non-solicitation
provisions have been discussed, and every effort has been made to limit the
restrictions placed upon the Subject Party to those that are reasonable and
necessary to protect the Covered Parties’ legitimate interests, (vi) the Covered
Parties conduct and intend to conduct the Business everywhere in the Territory
and compete with other businesses that are or could be located in any part of
the Territory, (vii) the foregoing restrictions on competition are fair and
reasonable in type of prohibited activity, geographic area covered, scope and
duration, (viii) the consideration provided to the Subject Party under this
Agreement and the Merger Agreement is not illusory, and (ix) such provisions do
not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Covered Parties.

 



2



 

2.                   No Solicitation; No Disparagement.

 

(a)                No Solicitation of Employees and Consultants. The Subject
Party agrees that, during the Restricted Period, the Subject Party and his or
her Affiliates will not, without the prior written consent of the Purchaser
(which may be withheld in its sole discretion), either on its own behalf or on
behalf of any other Person (other than, if applicable, a Covered Party in the
performance of the Subject Party’s duties on behalf of the Covered Parties),
directly or indirectly: (i) solicit, induce, encourage or otherwise knowingly
cause (or attempt to do any of the foregoing) any Covered Personnel to leave the
service (whether as an employee, consultant or independent contractor) of any
Covered Party; or (ii) in any way interfere with or attempt to interfere with
the relationship between any Covered Personnel and any Covered Party; provided,
however, the Subject Party and his or her Affiliates will not be deemed to have
violated this Section 2(a) if any Covered Personnel voluntarily and
independently solicits an offer of employment from the Subject Party or his or
her Affiliate (or other Person whom any of them is acting on behalf of) by
responding to a general advertisement or solicitation program conducted by or on
behalf of the Subject Party or his or her Affiliate (or such other Person whom
any of them is acting on behalf of) that is not targeted at such Covered
Personnel or Covered Personnel generally. For purposes of this Agreement,
“Covered Personnel” shall mean any Person who is or was an employee, consultant
or independent contractor of the Covered Parties, as of such date of the
relevant act prohibited by this Section 2(a) or during the one (1) year period
preceding such date.

 

(b)                Non-Solicitation of Customers and Suppliers. The Subject
Party agrees that, during the Restricted Period, the Subject Party and his or
her Affiliates will not, without the prior written consent of the Purchaser
(which may be withheld in its sole discretion), individually or on behalf of any
other Person (other than, if applicable, a Covered Party in the performance of
the Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) solicit, induce, encourage or otherwise knowingly cause (or
attempt to do any of the foregoing) any Covered Customer (as defined below) to
(A) cease being, or not become, a client or customer of any Covered Party with
respect to the Business or (B) reduce the amount of business of such Covered
Customer with any Covered Party, or otherwise alter such business relationship
in a manner adverse to any Covered Party, in either case, with respect to or
relating to the Business; (ii) interfere with or disrupt (or attempt to
interfere with or disrupt) the contractual relationship between any Covered
Party and any Covered Customer; (iii) divert any business with any Covered
Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party as it relates to the Business. For purposes of
this Agreement, a “Covered Customer” shall mean any Person who is or was an
actual customer or client (or prospective customer or client with whom a Covered
Party actively marketed or made or taken specific action to make a proposal) of
a Covered Party, as of such date of the relevant act prohibited by this Section
2(b) or during the one (1) year period preceding such date.

 

(c)                Non-Disparagement. The Subject Party agrees that from and
after the Closing until the two (2) year anniversary of the end of the
Restricted Period, the Subject Party and his or her Affiliates will not,
directly or indirectly engage in any conduct that involves the making or
publishing (including through electronic mail distribution or online social
media) of any written or oral statements or remarks (including the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
that are disparaging, deleterious or damaging to the integrity, reputation or
good will of one or more Covered Parties or their respective management,
officers, employees, independent contractors or consultants. The Purchaser and
the Company, on behalf of themselves and the other Covered Parties agree that
from and after the Closing until the two (2) year anniversary of the end of the
Restricted Period, the Covered Parties will not, and such parties will instruct
their executive officers and directors accordingly no to, directly or indirectly
engage in any conduct that involves the making or publishing (including through
electronic mail distribution or online social media) of any written or oral
statements or remarks (including the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are disparaging,
deleterious or damaging to the integrity, reputation or good will of the Subject
Party. Notwithstanding the foregoing, subject to Section 3 below, the provisions
of this Section 2(c) shall not restrict (i) the Subject Party or his or her
Affiliates from providing truthful testimony or information in response to a
subpoena or investigation by a Governmental Authority or in connection with any
legal action by the Subject Party or his or her Affiliate against any Covered
Party under this Agreement, the Merger Agreement or any other Ancillary Document
that is asserted by the Subject Party or his or her Affiliate in good faith or
(ii) any Covered Party (or their executive officers or directors) from providing
truthful testimony or information in response to a subpoena or investigation by
a Governmental Authority, or to the extent required by applicable Law (including
any SEC or stock exchange requirement), or in connection with any legal action
by a Covered Party against the Subject Party or his Affiliate under this
Agreement, the Merger Agreement or any other Ancillary Document that is asserted
by a Covered Party in good faith.

 



3



 

3.                   Confidentiality. From and after the Closing Date, the
Subject Party will, and will cause his or her Representatives to, keep
confidential and not (except, if applicable, in the performance of the Subject
Party’s duties on behalf of the Covered Parties) directly or indirectly use,
disclose, reveal, publish, transfer or provide access to, any and all Covered
Party Information without the prior written consent of the Purchaser (which may
be withheld in its sole discretion). As used in this Agreement, “Covered Party
Information” means all material and information relating to the business,
affairs and assets of any Covered Party, including material and information that
concerns or relates to such Covered Party’s bidding and proposal, technical
information, computer hardware or software, administrative, management,
operational, data processing, financial, marketing, customers, sales, human
resources, employees, vendors, business development, planning and/or other
business activities, regardless of whether such material and information is
maintained in physical, electronic, or other form, that is: (A) gathered,
compiled, generated, produced or maintained by such Covered Party through its
Representatives, or provided to such Covered Party by its suppliers, service
providers or customers; and (B) intended and maintained by such Covered Party or
its Representatives, suppliers, service providers or customers to be kept in
confidence. Covered Party Information also includes information disclosed to any
Covered Party by a third party to the extent that a Covered Party has an
obligation of confidentiality in connection therewith. The obligations set forth
in this Section 3 will not apply to any Covered Party Information where the
Subject Party can demonstrate that such material or information: (i) is known or
available through other lawful sources not bound by a confidentiality agreement
with, or other confidentiality obligation with respect to such material or
information; (ii) is or becomes publicly known through no violation of this
Agreement or other non-disclosure obligation of the Subject Party or any of its
Representatives; (iii) is already in the possession of the Subject Party at the
time of disclosure through lawful sources not bound by a confidentiality
agreement or other confidentiality obligation as evidenced by the Subject
Party’s documents and records; or (iv) is required to be disclosed pursuant to
an order of any administrative body or court of competent jurisdiction (provided
that (A) the applicable Covered Party is given reasonable prior written notice,
(B) the Subject Party cooperates (and causes its Representatives to cooperate)
with any reasonable request of any Covered Party to seek to prevent or narrow
such disclosure and (C) if after compliance with clauses (A) and (B) such
disclosure is still required, the Subject Party and its Representatives only
disclose such portion of the Covered Party Information that is expressly
required by such order, as it may be subsequently narrowed).

 

4.                   Representations and Warranties. The Subject Party hereby
represents and warrants, to and for the benefit of the Covered Parties as of the
date of this Agreement and as of the Closing Date, that: (a) the Subject Party
has full power and capacity to execute and deliver, and to perform all of the
Subject Party’s obligations under, this Agreement; and (b) neither the execution
and delivery of this Agreement nor the performance of the Subject Party’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which the Subject Party is a party or
otherwise bound. By entering into this Agreement, the Subject Party certifies
and acknowledges that the Subject Party has carefully read all of the provisions
of this Agreement, and that the Subject Party voluntarily and knowingly enters
into this Agreement.

 



4



 

5.                   Remedies. The covenants and undertakings of the Subject
Party contained in this Agreement relate to matters which are of a special,
unique and extraordinary character and a violation of any of the terms of this
Agreement may cause irreparable injury to the Covered Parties, the amount of
which may be impossible to estimate or determine and which cannot be adequately
compensated. The Subject Party agrees that, in the event of any breach or
threatened breach by the Subject Party of any covenant or obligation contained
in this Agreement, each applicable Covered Party will be entitled to obtain, and
a court of competent jurisdiction may award, an injunction, restraining order or
other equitable relief restraining or preventing such breach or threatened
breach, without the necessity of proving actual damages or that monetary damages
would be insufficient or posting bond or security, which the Subject Party
expressly waives (in addition to, and not in lieu of, any other remedy at law or
in equity, or pursuant to the Merger Agreement or the other Ancillary Documents,
that may be available to the Covered Parties, including monetary damages). The
Subject Party hereby consents to the award of any of the above remedies to the
applicable Covered Party in connection with any such breach or threatened
breach. The Subject Party hereby acknowledges and agrees that in the event of
any breach of this Agreement, any value attributed or allocated to this
Agreement (or any other non-competition agreement with the Subject Party) under
or in connection with the Merger Agreement shall not be considered a measure of,
or a limit on, the damages of the Covered Parties. In the event of any Action
arising out of or relating to this Agreement, the non-prevailing party in any
such Action, as determined by the arbitrator under Section 7(e) or the
applicable court of competent jurisdiction, will pay its own expenses and the
reasonable documented out-of-pocket expenses, including reasonable attorneys’
fees and costs, reasonably incurred by the prevailing party.

 

6.                   Survival of Obligations. The expiration of the Restricted
Period will not relieve the Subject Party of any obligation or liability arising
from any breach by the Subject Party of this Agreement during the Restricted
Period. The Subject Party further agrees that the time period during which the
covenants contained in Section 1 and Section 2 of this Agreement will be
effective will be computed by excluding from such computation any time during
which the Subject Party is in violation of any provision of such Sections.

 



5



 

7.                   Miscellaneous.

 

(a)                Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

  

If to the Purchaser Representative, the Purchaser or the Company (or any other
Covered Party), to:

 

Tenzing LLC
250 W. 55th Street, Suite 13D
New York, New York 10019
Attn.: Rahul Nayar
Telephone No.: (212) 710-5220
Email: rnayar@shreecap.com

 

with a copy (that will not constitute notice) to:


 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Barry I. Grossman, Esq.
           Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
            mgray@egsllp.com

 

and

 

Reviva Pharmaceuticals, Inc.
19925 Stevens Creek Blvd., Suite 100
Cupertino, CA 95014
Attn: Laxminarayan Bhat, Ph.D
Facsimile No.: (408) 904.-6270
Telephone No.: (408) 501-8881
Email: lbhat@revivapharma.com

 

and

 

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Attn: Steven M. Skolnick, Esq.
Facsimile No.: (973) 597-2477
Telephone No.: (973)597-2476
Email: sskolnick@lowenstein.com

 

If to the Subject Party, to:
the address below the Subject Party’s name on the signature page to this
Agreement.

 



6



 

(b)                Integration and Non-Exclusivity. This Agreement, the Merger
Agreement and the other Ancillary Documents contain the entire agreement between
the Subject Party and the Covered Parties concerning the subject matter hereof.
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Subject Party and his or her
Affiliates, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Merger Agreement and any other written agreement between
the Subject Party or his or her Affiliate and any of the Covered Parties.
Nothing in the Merger Agreement will limit any of the obligations, liabilities,
rights or remedies of the Subject Party or the Covered Parties under this
Agreement, nor will any breach of the Merger Agreement or any other agreement
between the Subject Party or his or her Affiliate and any of the Covered Parties
limit or otherwise affect any right or remedy of the Covered Parties under this
Agreement. If any term or condition of any other agreement between the Subject
Party or his or her Affiliate and any of the Covered Parties conflicts or is
inconsistent with the terms and conditions of this Agreement, the more
restrictive terms will control as to the Subject Party or his or her Affiliate,
as applicable.

 

(c)                Severability; Reformation. Each provision of this Agreement
is separable from every other provision of this Agreement. If any provision of
this Agreement is found or held to be invalid, illegal or unenforceable, in
whole or in part, by a court of competent jurisdiction, then (i) such provision
will be deemed amended to conform to applicable laws so as to be valid, legal
and enforceable to the fullest possible extent, (ii) the invalidity, illegality
or unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Subject Party will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

 



7



 

(d)                Amendment; Waiver. This Agreement may not be amended or
modified in any respect, except by a written agreement executed by the Subject
Party, the Purchaser and the Purchaser Representative (or their respective
permitted successors or assigns). No waiver will be effective unless it is
expressly set forth in a written instrument executed by the waiving party (and
if such waiving party is a Covered Party, the Purchaser Representative) and any
such waiver will have no effect except in the specific instance in which it is
given. Any delay or omission by a party in exercising its rights under this
Agreement, or failure to insist upon strict compliance with any term, covenant,
or condition of this Agreement will not be deemed a waiver of such term,
covenant, condition or right, nor will any waiver or relinquishment of any right
or power under this Agreement at any time or times be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

(e)                Dispute Resolution. Any dispute, difference, controversy or
claim arising in connection with or related or incidental to, or question
occurring under, this Agreement or the subject matter hereof (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 7(e)) (a “Dispute”) shall be governed by this
Section 7(e). A party must, in the first instance, provide written notice of any
Disputes to the other parties subject to such Dispute, which notice must provide
a reasonably detailed description of the matters subject to the Dispute. Any
Dispute that is not resolved may at any time after the delivery of such notice
immediately be referred to and finally resolved by arbitration pursuant to the
then-existing Expedited Procedures of the Commercial Arbitration Rules (the “AAA
Procedures”) of the American Arbitration Association (the “AAA”). Any party
involved in such Dispute may submit the Dispute to the AAA to commence the
proceedings after the Resolution Period. To the extent that the AAA Procedures
and this Agreement are in conflict, the terms of this Agreement shall control.
The arbitration shall be conducted by one arbitrator nominated by the AAA
promptly (but in any event within five (5) Business Days) after the submission
of the Dispute to the AAA and reasonably acceptable to each party subject to the
Dispute, which arbitrator shall be a commercial lawyer with substantial
experience arbitrating disputes under acquisition agreements. The arbitrator
shall accept his or her appointment and begin the arbitration process promptly
(but in any event within five (5) Business Days) after his or her nomination and
acceptance by the parties subject to the Dispute. The proceedings shall be
streamlined and efficient. The arbitrator shall decide the Dispute in accordance
with the substantive law of the State of Delaware. Time is of the essence. Each
party shall submit a proposal for resolution of the Dispute to the arbitrator
within twenty (20) days after confirmation of the appointment of the arbitrator.
The arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Ancillary Documents and
applicable Law, including to perform its contractual obligation(s); provided,
that the arbitrator shall be limited to ordering pursuant to the foregoing power
(and, for the avoidance of doubt, shall order) the relevant party (or parties,
as applicable) to comply with only one or the other of the proposals. The
arbitrator's award shall be in writing and shall include a reasonable
explanation of the arbitrator's reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in Santa Clara County, State of
California. The language of the arbitration shall be English.

 



8



 

(f)                 Governing Law; Jurisdiction. This Agreement shall be
governed by, construed and enforced in accordance with the Laws of the State of
Delaware without regard to the conflict of laws principles thereof. Subject to
Section 7(e), all Actions arising out of or relating to this Agreement shall be
heard and determined exclusively in any state or federal court located in
California (or in any appellate courts thereof) (the “Specified Courts”).
Subject to Section 7(e), each party hereto hereby (a) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto, (b) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court and (c)
waives any bond, surety or other security that might be required of any other
party with respect thereto. Each party agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law or in equity. Each party
irrevocably consents to the service of the summons and complaint and any other
process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 7(a). Nothing in this Section 7(f) shall affect the
right of any party to serve legal process in any other manner permitted by Law.

 

(g)                WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(h)                Successors and Assigns; Third Party Beneficiaries. This
Agreement will be binding upon the Subject Party and the Subject Party’s estate,
successors and assigns, and will inure to the benefit of the Covered Parties,
and their respective successors and assigns. Each Covered Party may freely
assign any or all of its rights under this Agreement, at any time, in whole or
in part, to any Person which acquires, in one or more transactions, at least a
majority of the equity securities (whether by equity sale, merger or otherwise)
of such Covered Party or all or substantially all of the assets of such Covered
Party and its Subsidiaries, taken as a whole, without obtaining the consent or
approval of the Subject Party. The Subject Party agrees that the obligations of
the Subject Party under this Agreement are personal and will not be assigned by
the Subject Party. Each of the Covered Parties are express third party
beneficiaries of this Agreement and will be considered parties under and for
purposes of this Agreement.

 

(i)                 Purchaser Representative Authorized to Act on Behalf of
Covered Parties. The parties acknowledge and agree that the Purchaser
Representative is authorized and shall have the sole right to act on behalf of
Purchaser and the other Covered Parties under this Agreement, including the
right to enforce the Purchaser’s rights and remedies under this Agreement.
Without limiting the foregoing, in the event that the Subject Party serves as a
director, officer, employee or other authorized agent of a Covered Party, the
Subject Party shall have no authority, express or implied, to act or make any
determination on behalf of a Covered Party in connection with this Agreement or
any dispute or Action with respect hereto.

 



9



 

(j)                 Construction. The Subject Party acknowledges that the
Subject Party has been represented, or had the opportunity to be represented by,
counsel of the Subject Party’s choice. Any rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not be
applied in the construction or interpretation of this Agreement. Neither the
drafting history nor the negotiating history of this Agreement will be used or
referred to in connection with the construction or interpretation of this
Agreement. The headings and subheadings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement: (i) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation”; (ii) the definitions contained
herein are applicable to the singular as well as the plural forms of such terms;
(iii) whenever required by the context, any pronoun shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (iv) the
words “herein,” “hereto,” and “hereby” and other words of similar import shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (v) the word “if” and
other words of similar import when used herein shall be deemed in each case to
be followed by the phrase “and only if”; (vi) the term “or” means “and/or”; and
(vii) any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, including by
waiver or consent and references to all attachments thereto and instruments
incorporated therein.

 

(k)                Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.

 

(l)                 Effectiveness. This Agreement shall be binding upon the
Subject Party upon the Subject Party’s execution and delivery of this Agreement,
but this Agreement shall only become effective upon the consummation of the
Transactions. In the event that the Merger Agreement is validly terminated in
accordance with its terms prior to the consummation of the Transactions, this
Agreement shall automatically terminate and become null and void, and the
parties shall have no obligations hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



10



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

  Subject Party:      

/s/ Laxminarayan Bhat

 

Laxminarayan Bhat, Ph. D.

      Address for Notice:



 

  Address:  

 

          



  Facsimile No.:           Telephone No.:           Email:    

 

{Signature Page to Non-Competition Agreement}

   







 

Acknowledged and accepted as of the date first written above:

  The Purchaser:   TENZING ACQUISITION CORP.   By:

/s/ Rahul Nayar

  Name: Rahul Nayar Title: Chief Executive Officer   The Company:   REVIVA
PHARMACEUTICALS, INC.   By: /s/ Laxminarayan Bhat   Name: Laxminarayan Bhat
Title: Chief Executive Officer

 

{Signature Page to Non-Competition Agreement}

 





 

 